Newcastle Investment Corp. 10-K EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on FormS-3 (No.333-182103) of Newcastle Investment Corp. and Subsidiaries and in the related Prospectus of our reports dated February 28, 2013 with respect to the consolidated financial statements of Newcastle Investment Corp. and Subsidiaries, and the effectiveness of internal control over financial reporting of Newcastle Investment Corp. and Subsidiaries, included in this Annual Report (Form10-K) for the year ended December31, 2012. New York, New York February 28, 2013
